DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 and the supplemental amendments filed on 07/29/2022 has been entered.

	Application Status
Claims 21, 23, and 25, 27 are pending and have been examined in this application, claims 1-20, 22, 24, 26, 28 are cancelled, claims 21, 23, 25, 27 are amended.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 line 9 “said undersurface of powerlines” appears to be missing a word and should be --said undersurface of said powerlines--.
Claim 25 line 15 “each of adjustable LED emitter” appears to be missing a word and should be –each of said adjustable LED emitter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claims should define LED emitters as “light emitting diode emitters” at least once before using the acronym LED, since the acronym is otherwise indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100236497 A1) to Philiben in view of (US 20160169501 A1) to Cryan.
In regards to claim 21, Philiben teaches a system for avoiding avian collisions wherein said system comprises: powerlines mounted on powerline poles (Philiben; transmission tower, transmission lines [0009] and see FIG 2, 44); a light system comprising: a plurality of light emitters (Philiben; where artificial light source 50 comprises several lights 102, 104, 106, 108) that emit ultraviolet light (Philiben; [0022] [0027] ultraviolet light), and said plurality of light emitters are mounted to positionally adjust said ultraviolet light so that an undersurface of said powerlines is illuminated (Philiben; see FIG 2 where the light source 50 is below the upper heights of 42, 44 to illuminate upwards, thus illuminating an underside of the structures); 
a power supply (Philiben; power source 105) that adjusts duration of said ultraviolet light from continuous to pulsed duration (Philiben; [0027] the controller changes the lights to be pulsed) and adjusts wavelengths of said ultraviolet light so that a degree of variance in said wavelength of said ultraviolet light provides visibility of said ultraviolet light on said undersurface of said powerlines by birds (Philiben; on underside of lines of 44, [0022] [0027] selectively energized to adapt a wavelength and intensity of the reflected light to changing environmental conditions, or to anticipate changes in species of animal expected to interact with the object); 
a ground based independent structure (Philiben; structure to which 50 is mounted) disposed at a ground location that is independent of said powerline poles (Philiben; see FIG 2), and said ground based independent structure has a height that is below said powerlines on said powerline poles (Philiben; see FIG 2 where the uppermost height of 50 is below the uppermost height of the structures to be illuminated, 42 and transmission tower/transmission tower lines of 44), wherein said light system is connected to said ground based independent structure so that said plurality of adjustable light emitters in said light system emit light in an upwards direction and illuminate said undersurface of said powerlines from below to avoid said avian collisions with said powerlines (Philiben; see FIG 2, where the lighting structure 50 is mounted to a ground structure and shines light in an upwards direction thus illuminating the underside of the structures to be illuminated such as 42 and the transmission tower/transmission tower lines of 44, allowing birds 40 to avoid colliding with the structures).

    PNG
    media_image1.png
    445
    446
    media_image1.png
    Greyscale

Philiben fails to explicitly teach where the plurality of light emitters are a plurality of adjustable LED emitters, at least one optical lens disposed on at least one adjustable LED emitter of said plurality of adjustable LED emitters that adjustably focuses said light in an adjustable cone.
Cryan teaches a plurality of adjustable LED emitters (Cryan; see FIG 2b with LEDs 52 inside the interior of housing 51, which can be adjusted to emit a wavelength between 200nm – 400nm), at least one optical lens disposed on at least one adjustable LED emitter of said plurality of adjustable LED emitters that adjustably focuses said light in an adjustable cone (Cryan; focusing lenses 54 create a cone shape illumination).

    PNG
    media_image2.png
    608
    383
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Philiben such that the plurality of light emitters are LEDs, the LEDs having an optical lens to focus cone-shaped illumination and adjustable as taught by Cryan. The motivation for doing so would be to provide a light source that consumes less energy, has a long lifespan, and can change the wavelength based on the species of bird a user wishes to repel.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100236497 A1) to Philiben as modified by (US 20160169501 A1) to Cryan as applied to claim 21 above, in further view of (US 20150077267 A1) to Ortiz.
In regards to claim 23, Philiben as modified by Cryan teaches the system of claim 21, but fails to teach it further comprising a solar panel connected to said power supply that provides power to said power supply.
Ortiz teaches it further comprising a solar panel connected to said power supply that provides power to said power supply (Ortiz; abstract, solar panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Philiben as modified by Cryan to utilize a solar panel for energy as taught by Ortiz. The motivation for doing so would be to provide a renewable source of energy for the lighting structures to decrease the instances and complications of the system either running out of energy or needing replacements.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100236497 A1) to Philiben in view of (US 20160169501 A1) to Cryan and (US 20170099828 A1) to Ronning.
In regards to claim 25, Philiben teaches a method of illuminating an undersurface of powerlines mounted on a powerline pole to avoid avian collisions with said powerlines comprising: 
providing an independent structure that is independent of and positioned at a ground location below said powerlines (Philiben; structure on the ground in FIG 2, to which 50 is attached); 
providing a light system on said independent structure having a plurality of light emitters that emit ultraviolet light (Philiben; where artificial light source 50 comprises several lights 102, 104, 106, 108, attached to the structure positioned on the ground in FIG 2, ultraviolet light [0022]); 
mounting said plurality of light emitters so that said plurality of light emitters allow for being positionally adjusted to illuminate said of powerlines (Philiben; allows for source 50 to be adjusted to illuminate upwards on structures such as 42, 44, thus illuminating an underside of the structures); adjusting the duration of said ultraviolet light from continuous to pulsed (Philiben; [0027] controller changes the lights to be pulsed); adjusting the wavelength of said ultraviolet light so that a degree of variance in said wavelength of said ultraviolet light provides visibility of said ultraviolet light by birds (Philiben; [0022] [0027] selectively energized to adapt a wavelength and intensity of the reflected light to changing environmental conditions, or to anticipate changes in species of animal expected to interact with the object); 
placing said light system in said independent structure so that said plurality of light emitters allow for being positionally adjusted to illuminate said undersurface of said powerlines (Philiben; the system 50 is positioned inside the structure which supports 50, see FIG 2. Which allows 50 to illuminate upwards and thus the underside of the structures); 
focusing light illuminated from said light system (Philiben; light is focused onto structure, see FIG 2), mounted on said independent structure (Philiben; 50 is mounted to the independent structure), in an upwards direction from below said powerlines to illuminate said undersurface of powerlines to avoid said avian collisions with said powerlines (Philiben; see FIG 2, where the lighting structure 50 is mounted to a ground structure and shines light in an upwards direction thus illuminating the underside of the structures to be illuminated such as 42 and the transmission tower/transmission tower lines of 44, allowing birds 40 to avoid colliding with the structures).
	Philiben fails to explicitly teach where the plurality of light emitters are a plurality of adjustable LED emitters, adjustably focusing said ultraviolet light in an adjustable cone with at least one lens disposed on each of adjustable LED emitter of said plurality of adjustable LED emitters; adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light than the wavelength of light of said remaining adjustable LED emitters of said plurality of adjustable LED emitters. 
	Cryan teaches where the plurality of light emitters are a plurality of adjustable LED emitters (Cryan; see FIG 2b with LEDs 52 inside the interior of housing 51, which can be adjusted), adjustably focusing said light in an adjustable cone (Cryan; cone shape of light see FIG 1) with at least one lens disposed on each of adjustable LED emitter of said plurality of adjustable LED emitters (Cryan; focusing lenses 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Philiben which emits ultraviolet light such that the plurality of light emitters are LEDs, the LEDs having an optical lens to focus cone-shaped illumination and adjustable as taught by Cryan. The motivation for doing so would be to provide a light source that consumes less energy, has a long lifespan, and can change the wavelength based on the species of bird a user wishes to repel.
Philiben as modified by Cryan fail to teach adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light than the wavelength of light of said remaining adjustable LED emitters of said plurality of adjustable LED emitters.
Ronning teaches adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light than the wavelength of light of said remaining adjustable LED emitters of said plurality of adjustable LED emitters (Ronning; [0045] where the LEDs emit identical wavelengths or include a mixture of wavelengths, or both when grouped with similar wavelengths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Philiben as modified by Cryan such that the LEDs are adjustable to emit both same and different wavelengths as taught by Ronning. The motivation for doing so would be to provide a variety of wavelengths and settings to account for different species of birds as well as different times of day. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100236497 A1) to Philiben as modified by (US 20160169501 A1) to Cryan and (US 20170099828 A1) to Ronning as applied to claim 25 above, in further view of (US 20150077267 A1) to Ortiz.
In regards to claim 27, Philiben as modified by Cryan and Ronning teach the method of claim 25, but fail to teach it further comprising connecting a solar panel to said light system, wherein said solar panel provides power to said light system.
Ortiz teaches it further comprising connecting a solar panel to said light system, wherein said solar panel provides power to said light system (Ortiz; abstract, solar panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Philiben as modified by Cryan and Ronning to utilize a solar panel for energy as taught by Ortiz. The motivation for doing so would be to provide a renewable source of energy for the lighting structures to decrease the instances and complications of the system either running out of energy or needing replacements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 25, 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, examiner respectfully acknowledges that applicant argues that the references of the previous office action do not teach an “apparatus for positionally adjusting the direction of the LEDs”. Examiner respectfully notes that the positional adjustment of the light source is not supported by the specification or the claims. The claims cite that the LEDs must be adjustable, however this adjustability may be any such adjustability such as adjustability in brightness, an on/off configuration, wavelength emitted, intensity, etc. This does not necessarily require the LEDs to be moveable. Further, the specification does not support positional adjustability. While the specification recites that the light system is attached and remains positioned to illuminate power lines [0020] or the light system is positioned to illuminate the structure [0006], this does not necessarily indicate that the light structure’s position itself is adjustable once placed in the desired position. Said differently, the claim and specification is interpreted as indicating that a user is intended to place the lighting structure at a particular position, that position being one where the light illuminates the power lines, but not necessarily that a user may thus reposition the light by any such screw, hinge, rail, or other structure which would allow movement of the LED beyond its initial placement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120319871 A1 to Wise teaches a ground based lighting and collision alerting system.
US 20120319871 A1 to Zemar teaches a lighting device which illuminates displays, the light creating a cone shape to illuminate upwards from a ground location. 
US 6070994 A to Sebek teaches a ground structure which is independent from a desired tower, the independent structure connected to a lighting system.
US 6070994 A to Herzberg teaches an illumination system which is positioned under the powerlines.
US 5156454 A to White teaches a projecting yard light which is attached to a ground structure and meant to illuminate upwards to an area or structure above.
US 2544677 A to Maurice teaches a lighting structure which illuminates the underside of the powerlines from a lower position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647